-      ‘\,




                       TRIEATTORNEYGENERAT~
                                 OF TEXAS
                             AUSTIN, 'lkx~s787ll


                                          December   17. 1974


    The Honorable Alton 0. Bowen                           Opinion   No.   H-   477
    Chairman
    Governor’s   Committee  on Aging                       Re: Whether Governor’s
    P. 0. Box 12786, Capitol Station                       Committee     on Aging may
    Austin,  Texas  78711                                  delegate to its Executive
                                                           Director the final responsi-
                                                           bility for proposals  and
                                                           subcontracts.

    Dear Mr.    Bowen:

             The Governor’s  Committee    on Aging was first created in 1965
    (Acts 1965, 59th Leg.,  ch. 320, p. 669).     The statute is now codified
    as Article 695k, Vernon’s    Texas Civil Statutes.   The committee   consists
    of 9 members   appointed by the Governor who are directed to hold at
    least two meetings annually.     V. T. C. S., art. 695k, sec. 1.

             The Governor is also directed to appoint a Coordinator  of Aging
    who is to be the “Executive  and Administrative  Officer of the Committee.              ”
    V. T. C. S., art. 695k, sec. 3(b).

            Sections     5, 5a, 6 and 7 of the Act then set out the functions         and
    responsibilities     of the Committee.

             Section    1 (d) provides:

                            The Governor’s    Committee   on Aging shall be
                       responsible   for the adoption of all policies, rules,
                       and regulations   governing the fu.nctions of the
                       Committee    provided that nothing herein shall. pro-
                       hibit the Committee    from delegating the rights,
                       powers,   or duties imposed or conferred upon the
                       Committee    to the Coordinator  of the Aged hereafter
                       provided for in accordance    with the appropriate    rule,
                       regulations,   or order of said Committee.




                                               pa 2170
The Honorable   Alton   0.   Bowen    page 2       (H-477)




        Your request for an opinion was promed      by the Committee’s
consideration of a State Plan for Programs    on Aging for the State of
Texas which, referring   to the use of certain funds, provides at page 2:

                Each proposal or sub-contract    will be subject
                to final approval by the Executive Director of
                the Governor’s   Committee  on Aging.

         One member of the Committee       believes that this is a responsi-
bility of the Committee     and cannot be delegated to the Executive Director.
You have asked our opinion concerning that provision.        We assume that the
Executive Director     to which the plan and your letters refer is the person
referred   to in the statute as the Coordinator    of Aging.  There is statutory
authority for the latter position but not for the former.

          We believe that the language of section 1 (d) quoted above is
sufficiently   broad to authorize delegation by the Committee     of the deci-
sion about which you have inquired to the Coordinator       of Aging.   Thus,
if the Committee     approves the State Plan, including the language
subjecting each proposal or subcontract      to final approval by the Executive
Director,    we would construe that as a delegation of these duties by the
Committee     to the Coordinator.

                                     SUMMARY

                     The Governor’s  Committee  on Aging is
                authorized to delegate to the Coordinator of
                Aging the power to approve contracts and sub-
                cont:racts.

                                                       Very   truly yours,
                                                   A



                                                       JOHN L. HILL
                                                       Attorney General      of Texas




                                       p.   2171
.     .




    The Honorable   Alton   0.     Bowen     page 3     (H-477)




    APPROVED:




    DAVID   M.   KENDALL,        First   Assistant




    C. ROBERT HEATH,             Chairman
    Opinion Committee


    lg




                                                p.   2172